DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 11/24/2021. 
Claims 10-11 are canceled. 
Claim 1 is amended. 
Claims 1-9 are currently pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 1 recites the limitation “wherein the user is not a member or associated with said at least one of the plurality of non-profit or charitable organizations”. However, the specification fails to reasonably convey this limitation. The Examiner respectfully requests Applicant to point to the exact portion(s) of the specification that reasonably convey that the user is not a member or associated with the plurality of non-profit or charitable organizations. The dependent claims are also rejected based on their dependency.
Claims 1 recites the limitation “monitor a type of interaction between the user and said at least one of the plurality of non-profit or charitable organizations and associated community or environmental impact of the interactions.” First, the specification fails to reasonably convey what is meant by “a type of interaction”. Second, specification fails to reasonably convey how an “impact of the interaction” is being determined or calculated. A claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (see MPEP 2163.03(v)). Here, the limitation of monitoring a type of interaction between the user and the at least one of the plurality of non-profit or charitable organization and associated community is described in functional language specifying a desired result (i.e., impact of the interactions), but the disclosure fails to sufficiently identify how the function is performed or the result it achieved. Therefore, the claim fails to comply with the written description requirement. The dependent claims are also rejected based on their dependency.
Claim 1 recites the limitation “for each of said at least one community/environmental achievement or contribution, assigns a numerical value to an amount, a frequency, a location of the user, and a quality of the profile unique to the user data representative of the user’s performance in each of the at least one community/environmental achievement or contribution.” However, the specification fails to further explain what is meant by “an amount, a frequency, a location of the user, and a quality of the profile unique”. The specification fails to reasonably explain what each one of these parameters are and what they cover, let alone, assigning a value to them. The dependent claims are also rejected based on their dependency.
Claim 2 recites the limitation “wherein the user’s community or environmental performance is global”. However, the specification fails to reasonably convey what is meant by a performance being “global”. The dependent claims are also rejected based on their dependency.
Claim 2 recites the limitation “positively impacting a community or environment” and “impact of interactions”. However, the specification fails to reasonably convey how the impact is being determined or calculated. A claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (see MPEP 2163.03(v)). Here, the claim defines the claimed invention in functional language specifying a desired result (i.e., positively impacting a community and environment and impact of interactions) but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. Therefore, the claim fails to comply with the written description requirement. The dependent claims are also rejected based on their dependency.
Claim 2 recites the limitation “a quality or a measured applied impact of interactions and documented actions”. However, the specification fails to reasonably convey how the quality or measured applicable impact of interactions and documented actions is being determined or calculated. A claim may lack written description support when the claim defines the invention in functional language specifying a desired result 
Claim 3 recites the limitation “determining the at least one community and environmental impact achievement of the user result from a statistical analysis of data in the profile unique to the user.” First, the specification fails to reasonably convey what the statistical analysis is and how it is used to determine the impact achievement of the user. Second, the claim covers all ways of determining an impact achievement of the user from a statistical analysis, both known and unknown (see MPEP 2163(I)). The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed" (see MPEP 2163 (II)). Therefore, the claim fails to comply with the written description requirement. The dependent claims are also rejected based on their dependency.
Claim 4 recites the limitation “wherein the statistical analysis focuses on at least one of community and environmental performance indicators, skills, and community/impact outcomes contained in the profile unique to the user.” 
Claim 6 recites the limitation “wherein the generated pairing list is multi-dimensional”. However, the specification fails to reasonably convey what is meant by a pairing list that is multi-dimensional. Therefore, the claim fails to comply with the written description requirement. The dependent claims are also rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 1 recites the limitation “monitor a type of interaction between the user and said at least one of the plurality of non-profit or charitable organizations and associated community or environmental impact of the interactions.” However, it is unclear what is covered by “a type of interaction”. “[A] genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim) (see MPEP 2173.04). The dependent claims are also rejected based on their dependency.
b.	Claim 1 recites the limitation “for each of said at least one community/environmental achievement or contribution, assigns a numerical value to an amount, a frequency, a location of the user, and a quality of the profile unique to the user data representative of the user’s performance in each of the at least one community/environmental achievement or contribution.” First, the way the claim is written it is unclear if the numerical value is assigned to only the “amount” or if the numerical value is assigned to the “amount”, “frequency”, “location of the user”, and “quality of the profile”. Second, it is unclear how the numerical value is assigned to a quality of a profile. The specification fails to provide further explanation. The dependent claims are also rejected based on their dependency.
c.	Claim 2 recites the limitation “wherein the user’s community or environmental performance is global”. However, it is unclear what is meant by a performance being “global”. The specification fails to further explain. “[A] genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim) (see MPEP 2173.04). The dependent claims are also rejected based on their dependency.
d.	Claim 2 recites the limitation “positively impacting” and “positive contributions”. However, the term “positively” in claim 2 is a relative term which renders the claim indefinite. The term “positively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The dependent claims are also rejected based on their dependency.
e.	Claim 6 recites the limitation “wherein the generated pairing list is multi-dimensional”. However, it is unclear what is meant by a pairing list that is multi-dimensional. The specification fails to further explain. “[A] genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim) (see MPEP 2173.04). The dependent claims are also rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A […] method for calculating a metric of a user’s volunteer activities […], the method comprising the steps of: […] identifying volunteer opportunities provided by a plurality of non-profit or charitable organizations to the user; and […] monitor interactions between the user and at least one of the plurality of non-profit or charitable organizations, wherein the user is not a member or associated with said at least one of the plurality of non-profit or charitable organizations; monitor a type of interaction between the user and at least one of the plurality of non-profit or charitable organizations, and associated community or environmental impact of the interactions; stores the interactions in a profile unique to the user; determines from the profile unique to the user at least one community/environmental achievement or new community/environmental contribution by the user; and for each of said at least one community/environmental achievement or contribution, assigns a numerical value to an amount, a frequency, a location of the user, and a quality of the profile unique to the user data representative of the user’s performance in each of the at least either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal  business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “computer-implemented”, “among a plurality of social networking application platforms”, “storing, on a physical memory device, computer executable instructions for”, and “providing a processor for accessing and executing the computer executable instructions, that when executed by the processor”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2 and 7 also recites also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 2 recites the additional elements of “a service provider’s social networking application platform”. Claim 7 recites the additional element of “automatically”. However, for the same reasons set forth with respect to claim 1, claims 2 and 7 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 3-6 and 8-9 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 3-6 and 8-9 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 3-6 and 8-9 also do not integrate the judicial exception into a practical application or amount to significantly more. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hines (US 2014/0095404 A1) (hereinafter “Hines”).

A computer-implemented method for calculating a metric of a user's volunteer activities among a plurality of social network application platforms, the method comprising the steps of (¶ 48 “Users may be incentivized to direct donation units by being rewarded by the charitable giving server (C) with credits. The number of credits rewarded may be linked to the amount of donation units donated, the elapsed time between the user being allocated the donation units and directing the donation units, user's network score, number of other users linked to the user in a social network, or any combination thereof. Other factors that may affect rewarding may be such things as, network achievements (badges), geo-location and check in status'. The credits may later be used by a user in exchange for rewards that are provided by any of the charities, retailers, administrator of the charitable giving server (C), or another party, such as a loyalty program.” Also see ¶¶ 51-55 and citations below.): 
storing, on a physical memory device, computer executable instructions for identifying volunteer opportunities provided by a plurality of non-profit or charitable organizations to the user (¶ 13. Also see citations above.); and 
providing a processor for accessing and executing the computer executable instructions, that when executed by the processor (¶ 13. Also see citations above.): 
monitors interactions between the user and at least one of the plurality of non-profit or charitable organizations, wherein the user is not a member or associated with said at least one of the plurality of non-profit or charitable organizations (The Examiner notes that the above italicized and underlined limitations are non-functional descriptive material and/or intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least ¶ 18 “The charitable giving server (C) is also linked to a charity database (E), a retailer database (F) and a user database (G). The databases are operable to record data in a non-transitory storage medium, such as a magnetic disk or flash memory. The data comprises accounts, transactions, donations, credits, and network scores, each of which is described herein.” ¶ 72 “Users may choose to donate to the initiative by clicking a link on the initiative detail page. Clicking the link prompts the user to enter a donation unit amount. Users may choose to "follow" an initiative, which enables users to monitor and provide status updates and social feeds for the initiative and to monitor the donation status for the initiative. Users that direct donations to a particular initiative may be automatically set to follow that initiative.” Also see citations above.); 
monitors a type of interaction between the user and said at least one of the plurality of non-profit or charitable organizations and associated community or environmental impact of the interactions (¶ 48 “ Users may be incentivized to direct donation units by being rewarded by the charitable giving server (C) with credits. The number of credits rewarded may be linked to the amount of donation units donated, the elapsed time between the user being allocated the donation units and directing the donation units, user's network score, number of other users linked to the user in a social network, or any combination thereof. Other factors that may affect rewarding may be such things as, network achievements (badges), geo-location and check in status'. The credits may later be used by a user in exchange for rewards that are provided by any of the charities, retailers, administrator of the charitable giving server (C), or another party, such as a loyalty program.” ¶ 56 “A user may, for example by clicking or otherwise selecting their number of donation units already directed to charities by the user, be provided with a list of the charitable initiatives to which the user has previously directed donation units.” ¶ 79 “In a particular example, if a user A is able to have 100 other users join the social, network, donates 50 donation units to a charity, provides content on the social network and/or obtains positive feedback for that content, the charitable giving server (C) may reward the user with a virtual or real world achievement badge that provides the user with access to discounted gift merchandise and/or physical world VIP events.”); 
stores the interactions in a profile unique to the user (¶ 18 “The charitable giving server (C) is also linked to a charity database (E), a retailer database (F) and a user database record data in a non-transitory storage medium, such as a magnetic disk or flash memory. The data comprises accounts, transactions, donations, credits, and network scores, each of which is described herein.” ¶ 37 “User accounts may be stored on the user database (G) by the charitable giving server (C). In this regard, retailers or charities may be provided with demographic information of users, which could be provided for a fee payable to an administrator of the charitable giving server.” ¶ 53 “The user's web page may also comprise user specific information. User specific information may comprise user name, language preference, and linked third-party social networks (E); a navigation pane enabling the user to access the user's profile, edit the user's account information, view a list of available charitable initiatives, view a list of friends that are other users on the charitable social network, and logout of the charitable social network (F); the number of donations directed by the user to charities using the charitable social network (G); the amount of donation units existing in the user's charitable social network account based on transactions involving the user (H); the number of credits available to the user (I); and a donation link (J).” Also see citations above.); 
determines from the profile unique to the user at least one community/environmental achievement or new community/environmental contribution by the user (” ¶ 78 “The network score may also be used by the charitable giving server (C) to increase visibility of a user, retailers or charity on the social network. For example, the network score may be a factor in a scoring system that controls advertisement placement for retailers, users, charities and other partners, such as manufacturers. A higher network score may also be tied to virtual and/or real world achievements.” ¶ 79 “In a particular example, if a user A is able to have 100 other users join the social, network, donates 50 donation units to a charity, provides content on the social network and/or obtains positive feedback for that content, the charitable giving server (C) may reward the user with a virtual or real world achievement badge that provides the user with access to discounted gift merchandise and/or physical world VIP events.” Also see citations above.); and 
for each of said at least one community/environmental achievement or contribution, assigns a numerical value to an amount, a frequency, a location of the user, and a quality of the profile unique to the user data representative of the user's performance in each of the at least one community/environmental achievement or contribution (¶¶ 48 and 78-79. Also see citations above.).

As per Claim 2, Hines discloses wherein the user's community or environmental performance is global and based on at least one of (¶¶ 48 and 78-79. Also see citations above.): 
a number of documented actions, achievements and contributions positively impacting a community or an environment the user has taken with other users of said plurality of users via a service provider's social network application platform (¶¶ 48 and 78-79. Also see citations above.); 
a frequency of actions and positive contributions between the user and the non- profit or charitable organizations via the service provider's social network application platform (¶¶ 48 and 78-79. Also see citations above.); 
a quality or a measured applicable impact of interactions and documented actions between the user and the other users via the service provider's social network application platform (¶¶ 48 and 78-79. Also see citations above.); and 
an amount of time invested by the user towards the documented actions and positive contributions (¶¶ 48 and 78-79. Also see citations above.).

As per Claim 3, Hines discloses further comprising a step of determining the at least one community and environmental impact achievement of the user results from a statistical analysis of data in the profile unique to the user (¶¶ 78-79. Also see citations above.).

As per Claim 4, Hines discloses wherein the statistical analysis focuses on at least one of community and environmental performance indicators, skills, and community/impact outcomes contained in the profile unique to the user (¶¶ 78-79. Also see citations above.).

As per Claim 5, Hines discloses wherein the computer executable instructions when executed by the processor further generates a pairing list comprising a rank ordering of a plurality of individuals whose assigned numerical value for a specific community/environmental performance indicator is higher than assigned numerical values of other users of the social network groups for the same specific community/environmental performance indicator (¶ 77 “The charitable giving server (C) may generate a user leaderboard listing a preconfigured number of users having the highest network scores among all users. The leaderboard may be displayed on each user's web page, which may provide an incentive for users to seek to increase their network score.” Also see citations above.).

As per Claim 6, Hines discloses wherein the generated pairing list is multi-dimensional to provide additional numerical values for each sub-topic of a topic of interest (The Examiner notes that the above italicized and underlined limitations are intended use language and/or nonfunctional descriptive material that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least ¶ 77 and citations above.).

As per Claim 7, Hines discloses wherein the computer executable instructions when executed by the processor further receives user-specified opportunities of interest from users (¶ 56 “A user may, for example by clicking or otherwise selecting their number of ; and 
automatically identifies sources or organizations with volunteer opportunities for the users using the pairings list  (¶ 56 “A user may, for example by clicking or otherwise selecting their number of donation units already directed to charities by the user, be provided with a list of the charitable initiatives to which the user has previously directed donation units.” ¶ 57 “ A user may, for example by clicking or otherwise selecting their number of donation units available to be directed by the user, be provided with a list of the amounts of donation units received based on the particular transactions corresponding to those donation units.” ¶ 58 “A user may, for example by clicking or otherwise selecting the donation link (J), be directed to a web page listing available charitable initiatives to which the user can direct donation units.” ¶ 60 “The listing of available charitable initiatives may be ranked and may also be searchable by the user (A). The listed available charitable initiatives may also be sortably displayed, based, for example, on featured initiatives, partnered initiatives, celebrity endorsed initiatives, goal proximity, alphabetical, date listed or category.” Also see citations above.).

wherein the assigned numerical value takes into account an activity of the user and one or more previously documented community/environmental achievements of the user (¶¶ 48, 69, and 78-79. Also see citations above.).

As per Claim 9, Hines discloses wherein the assigned numerical value takes into account a location of the user, an activity of the user, and one or more previously documented community/environmental achievements of the users (¶¶ 48, 69, and 78-79. Also see citations above.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAM REFAI/Primary Examiner, Art Unit 3681